Citation Nr: 0734781	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  03-27 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic right hip 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Richard Rhea, Attorney


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active military service from September 1942 
to June 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran's motion for advancement on the docket 
was granted by the Board in October 2007.  

The veteran appears to have sought assistance from an 
attorney-at-law during the course of this appeal.  The claims 
folder contains a properly executed VA form 21-22a in which 
the veteran authorizes The American legion to act as his 
representative.  In October 2003, VA received a copy of an 
Attorney-Client Fee agreement from Richard A. Rhea.  He also 
submitted a VA form 9 on behalf of the veteran at 
approximately the same time.  

VA regulations address the requirements for representation by 
attorney-at-law.  Under 38 C.F.R. § 20.603(a), an attorney-
at-law may be designated as an appellant's representative 
through a properly executed VA Form 22a, "Appointment of 
Attorney or Agent as Claimant's Representative."  This form 
gives the attorney power of attorney to represent the 
appellant.  In lieu thereof, an attorney may state in writing 
on his or her letterhead that he or she is authorized to 
represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  For an attorney to have complete 
access to all information in an individual's records, the 
attorney must provide a signed consent from the appellant or 
the appellant's guardian.  

In June 2007, the RO sent a letter to Attorney Rhea 
requesting that he complete an enclosed VA form 21-22a.  
Attorney Rhea failed to return the requested form, and the 
case was transferred to the Board in August 2007.  Based upon 
this evidence which shows that Attorney Rhea has failed to 
comply with VA regulations, the Board concludes that The 
American Legion is the veteran's proper representative.  

The Board also notes that The American Legion submitted a 
motion to advance the veteran's case on the Board's docket 
based on his advanced age.  The motion was granted in October 
2007.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. A chronic right hip disability was not present in service 
or within 50 years after separation from service,  and is not 
otherwise related to his period of active duty; a current 
right hip disability is also not shown.

2.  The competent medical evidence does not show current 
bilateral hearing loss.  

3.  The competent medical evidence does not show tinnitus.  


CONCLUSIONS OF LAW

1.  Right hip disability was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).

2.  Bilateral hearing loss was neither incurred in nor 
aggravated by active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was neither incurred in nor aggravated by active 
duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify
In correspondence dated November 2002, October 2003, and 
March 2006, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claims on appeal; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
.

Duty to Assist
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Board declines to obtain a 
medical nexus opinion with respect to the service connection 
claims because there is no evidence of a chronic right hip 
disability, bilateral hearing loss, or tinnitus in service, 
or on separation examination from active duty service.  The 
first post-service medical evidence in the claims folder is 
1998, more than 50 years following separation from active 
service.  The record also fails to show a current diagnosis 
for the above claims.  There is no true indication that any 
of these claimed disabilities are associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  
Thus, the additional delay in the resolution of this case 
from a remand to obtain a nexus opinion would not be 
justified.  The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Criteria to Establish Service Connection
The veteran is claiming service connection for chronic right 
hip disability, bilateral hearing loss, and tinnitus.  When 
seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The threshold for normal hearing is zero decibels to 20 
decibels and higher threshold levels indicate some degree of 
hearing loss.  Id. at 157.

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).


Chronic Right Hip Disability

Service medical records fail to reveal any right hip 
problems, treatments, or complaints.  There is also no 
evidence of a right hip injury in service. Separation 
examination is negative for any findings of right hip 
disability.  

There are no post-service medical records in the claims 
folder prior to 1998.  Medical records from 1998 to the 
present fail to show treatment or diagnosis of a current 
right hip disability.  As noted previously, service 
connection cannot be established without evidence 
demonstrating a current diagnosed chronic disability. Even if 
a right hip disability were shown in any of the post-service 
medical records in the claims folder, it would have been 
first documented over 50 years following separation from 
service.   

There is no evidence of an in-service right hip disability 
and no medical evidence of record  until 50 years after 
separation from service.  The medical records in the claims 
folder also fail to show a current right hip disability.  As 
such, service connection must be denied.

Bilateral Hearing Loss and Tinnitus

There is no competent medical evidence showing hearing loss 
or tinnitus in service.  Service medical records are negative 
for complaints or diagnosis of hearing loss or tinnitus.  
Separation examination noted normal hearing on testing.  
Tinnitus was not otherwise noted. 

The post-service medical records in the claims folder fail to 
show any current diagnosis of bilateral hearing loss or 
tinnitus.  As noted above, service connection cannot be 
granted without evidence demonstrating a current diagnosed 
disability.  As there is no evidence of current bilateral 
hearing loss or tinnitus, service connection for bilateral 
hearing loss and tinnitus cannot be granted. 

During the claims period, the veteran asserted that he is a 
combat veteran.  A combat veteran's assertions of an event 
during combat are to be presumed true if consistent with the 
time, place and circumstances of such service.  See 38 
U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  In this case, however, service records do not support 
his contention that he served in combat during World War II.  
Nevertheless, without a current diagnosis of hearing loss or 
tinnitus, service connection cannot be granted, even for a 
combat veteran.  

Based upon the above findings, the Board finds that the 
preponderance of the evidence is against a finding that a 
chronic right hip disability, bilateral hearing loss, and 
tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307. 3.309.  
Since the weight of the evidence for and against the claims 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for chronic right hip disability is 
denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


